Detailed Action1
Election/Restriction
Applicant's election without traverse of Group II, claims 10-20 in the reply filed on May 2, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 & 18-23 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 12 & 18-23 all recite a second material.  Parent claim 10 does not introduce such a second material.  Rather, claim 10 explicitly states depositing a second layer of the first material.  As such, claims 12 and 18-23 facially add no features because they are further limiting the nature of a non-claimed material.  As best understood, applicant intended to recite an embodiment in which the second layer is made of a different second material.  In the interest of expediting prosecution, such an embodiment has been examined and alternate rejections, as appropriate, have been made of this embodiment.
Claim 21 contains a further issue.  Claim 10 recites depositing a second layer…on the first layer.  Claim 21 then recites depositing the first and second layers…simultaneously.  It is unclear how a second layer can be simultaneously depositing if it must be placed onto an already existing first layer.  This might be accomplished using two staggered nozzles such that the first layer begins first and then the second layer begins deposition before the first layer has completed.  But applicant’s specification does not enable or illustrate such an embodiment.  Rather, the illustrated embodiments suggest creating blended regions where both materials are deposited simultaneously and blend.  Such a region cannot be a second layer on the first layer as recited in claim 10.  As such, claim 21 is viewed as inherently contradicting its parent claim, creating confusion as to the metes and bounds of the claim.  Substantive examination of claim 21 and its dependent claim 23 was therefore impossible.
Claims 22 and 23 recite forming a hybrid zone.  But it is unclear where this zone exists.  Is it part of one of the initial two layers, or one of the subsequent layers, etc?  This must be clarified.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-14, 18-19, 22, & 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/039619 to Zhong.
Claim 10 recites a method of producing a sealing element for a downhole tool.  Zhong relates to fabricating such a sealing element.  See Zhong [0024] & [0027].  Zhong teaches additively manufacturing this sealing elements.  See Zhong [0093]-[0100] and Fig. 20.  This process teaches the steps of depositing…first [and second] layer[s] of a first material onto a bed plate of a 3D printer as well as depositing additional layers sequentially.  Id.  
Zhong also explicitly teaches an embodiment where alternate layers of different material are laid down.  See Zhang [0100].  This embodiment will be used below for alternate rejections of several claims discussed above in the indefiniteness rejection.
Regarding claim 11, Zhong shows that the sealing element (400, 500) is an annular body.  See Zhong Figs. 4-5.  Claims 12 recites that the first material and the second material have hardnesses that vary from one another by 5 or more on the Shore A Hardness scale.  Claim 10 does not recite using a second material.  Thus, the recitation that some unused second material differs in hardness does not further limit the claim.  The method of Zhong still anticipates the claim as written.  An alternate obviousness rejection, based on applicant’s intent, is presented below.
Regarding claim 13, Zhong teaches fabricating void[s] enclosed by the first layer and a final layer.  See Zhong [0028] and [0095].  Regarding claim 14, one of ordinary skill would infer that the void is filled with air as the method does not discuss using vacuum or using specific ambient gases.  Regarding claim 18, Zhong teaches layering additional layers…sequentially.  See Zhong [0100].  Claim 19 recites the same feature as claim 13 and is rejected for the same reasons.  
Claim 26 recites the step of depositing additional layers includes depositing a thermoplastic, a ceramic, or a metal.  Zhong teaches all of these materials may be used, and can be used in combination with each other.  See Zhong [0031] and [0100].  This also teaches the features of claim 28.  Regarding claim 27, Zhong teaches using polymers as the primary embodiment, thus it teaches the additional layers being polymers.  Finally, Zhong taches forming at least one void in at least one layer as recited in claim 29.  See Zhong [0095].

Claims 10-11 & 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2016/0258242 to Hayter.
Claim 10 recites a method of producing a sealing element for a downhole tool.  Hayter relates to fabricating such a sealing element.  See Hayter [0002] & [0014]-[0015].  Hayter further teaches additively manufacturing this sealing elements.  See Hayter [0014].  This process teaches the steps of depositing…first [and second] layer[s] of a first material onto a bed plate of a 3D printer as well as depositing additional layers sequentially.  See Hayter [0025].
Regarding claim 11, figure 2 of Hayter shows the sealing element has an annular body.  Regarding claim 13, Hayter teaches halting the flow of the first material….to form…void[s] …enclosed by the…layer[s].  See Hayter [0025] and Fig. 2.  Figure 2 further shows that these voids form a lattice structure as recited by claim 15.  Also Hayter teaches the voids are filled with the ambient gas, which would be inferred to be air in some embodiments, as recited in both claims 14 and 15.   

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/039619 to Zhong.
Claim 12 recites that the first material and the second material have hardnesses that vary from one another by 5 or more on the Shore A Hardness scale.  Assuming that claim 10 intended to recite that the second layer is made of this second material, this feature would have been obvious in view of Zhong.  Zhong explicitly teaches fabricating the sealing element from two materials.  See Zhong [0031].  Zhong further explicitly teaches that the two materials will be chosen to have differing hardness values.  Id.  Zhong does not explicitly teach the 5 or more value on the Shore scale.  Yet this is a mere result effective variable.  Zhong already teaches that the materials are selected to have differing hardness.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Specifically, it is obvious to optimize a result effective variable, when the prior art teaches variation of the value of the variable will affect a known result.  See MPEP 2144.05(A-B).  In this case, it would have been obvious to find the optimum disparity in hardness values that achieve an ideal seal.

Claims 16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/039619 to Zhong in view of U.S. 2018/0296343 to Wei.
Claim 16 recites exposing the first material to an electromagnetic radiation to promote polymerization.  Claim 24 recites exposing the first material to radiation and claim 25 recites this radiation promotes polymerization.  Zhong teaches one method of fabrication is 3D printing and that any suitable technique may be used during fabrication.  See Zhong [0027].  Zhong further teaches the material used can be thermoplastics or rubbers.  Wei teaches 3D printing with photosensitive resins that are irradiated with UV to cure them.  See Wei Abstract and [0269].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Zhong to use the 3D printing technique of Wei as Zhong already teaches that any suitable 3D printing technology may be used, and Wei 3D prints the relevant type of material.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/039619 to Zhong in view of 2020/0086554 to Hou.
Claim 17 recites exposing the first material to an ultraviolet source to initiate a phase change.  Zhong teaches one method of fabrication is 3D printing and that any suitable technique may be used during fabrication.  See Zhong [0027].  Zhong further teaches the material used can be thermoplastics or rubbers.  Hou teaches 3D printing with photosensitive resins that are irradiated with UV to cure them.  See Hou [0131].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Zhong to use the 3D printing technique of Hou as Zhong already teaches that any suitable 3D printing technology may be used, and Hou 3D prints the relevant type of material.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/039619 to Zhong in view of 2016/0258242 to Hayter.
Claim 22 recites the existing of a hybrid zone of both materials separating zones of each individual material.  Zhong teaches using multiple materials having different hardnesses for different portions of the sealing body.  Hayter teaches that different types of materials can be blended together to create different densities.  Thus, the prior art teaches that materials can be blended together to tailor the material properties of the seal at different locations.  It would have been obvious as a matter of common sense to modify Zhong to create blended regions between zones of different hardness to facilitate transition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”